Fisn, C. J.
1. A contract may be rescinded at the instance, of the party defrauded; but .in order to entitle him to the rescission, he must promptly, upon the discovery of the fraud, restore or offer to- restore to the other whatever the party seeking a rescission has received by virtue of the contract, if it be of any value. Civil- Code (1910), § 4305.
(a.) Applying the principles above stated, the petition in this case as amended sets forth a cause of action, and it was not error to overrule a general demurrer thereto.
(6) The amendment was germane, and did not set forth a new cause of action.'
2. In so far as any of the grounds of the motion for new trial, complaining of rulings on the admissibility of evidence, are sufficient in form to present a question for decision, they are without merit.
3. Grounds of the motion for new trial, complaining of error in certain excerpts from the charge of the court, and other grounds complaining of error in omitting to charge without request, when considered in the light of the pleadings and evidence and of the charge as given in its entirety, show no cause for reversal.
4. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All Justices concur.

B. L. & H. C. Cox and Hammond Johnson, for plaintiffs in error.
Sloan & Sloan and W. N. Oliver, contra.